 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   ADAM R. TRIPPIEDI, ESQ.
 3 Nevada Bar No.: 12294
   atrippiedi@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Cir, Suite 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
 7 Attorney for defendants
   3711 Lodina Ct Trust, Teal Petals
 8 St. Trust, and Saticoy Bay LLC
   Series 3711 Lodina Ct Trust
 9
                                 UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA
11
12   BANK OF AMERICA, N.A., SUCCESSOR BY         CASE NO.: CASE NO.: 2:16-CV-00404
     MERGER TO BAC HOME LOANS
13   SERVICING, LP FKA COUNTRYWIDE
     HOME LOANS SERVICING, LP,                   STIPULATION AND ORDER TO
14                                               EXTEND TIME TO OPPOSE BANK OF
                 Plaintiff,                      AMERICA, N.A.’s MOTION FOR
15                                               SUMMARY JUDGMENT (ECF 74)
     vs.
16
     SOUTHERN HIGHLANDS COMMUNITY
17   ASSOCIATION; ALESSI & KOENIG, LLC;
     3711 LODINA CT TRUST; TEAL PETALS ST.
18   TRUST; SATICOY BAY, LLC SERIES 3711
     LODINA CT TRUST,
19
                Defendants.
20
     SATICOY BAY, LLC SERIES 3711 LODINA
21   CT TRUST,

22              Counterclaimant,

23   vs.

24   BANK OF AMERICA, N.A., SUCCESSOR BY
     MERGER TO BAC HOME LOANS
25   SERVICING, LP FKA COUNTRYWIDE
     HOME LOANS SERVICING, LP,
26
                 Counterdefendant,
27
28                                           1
 1         IT IS HEREBY STIPULATED AND AGREED between defendants 3711 Lodina Ct Trust, Teal
 2 Petals, St. Trust, and Saticoy Bay LLCSeries 3711 Lodina Ct Trust, by and through their attorney, the
 3 Law Offices of Michael F. Bohn, Esq., Ltd., and plaintiff Bank of America, N.A., by and through its
 4 counsel, Jamie K Combs, Esq., that the date for Saticoy Bay to file its opposition to plaintiff Bank of
 5 America, N.A.’s motion for summary judgment (ECF 74) filed on October 8, 2018, shall be extended
 6 from October 29, 2018, to November 13, 2018.
 7         This is the first extension to which the parties have sought regarding this motion. Defendants seek
 8 additional time due to the press of business as counsel has deadlines in this matter as well as other cases.
 9 This extension is not intended to delay these proceedings and granting defendants’ request will not
10 prejudice any party.
11         DATED this 13th day of November, 2018.
12   LAW OFFICES OF                                         AKERMAN LLP
13   MICHAEL F. BOHN, ESQ., LTD.

14   By: /s/ Michael F. Bohn, Esq.                          By: /s/ Jamie K Combs, Esq.
        Michael F. Bohn, Esq.                                  Ariel E. Stern, Esq.
15      Adam R. Trippiedi, Esq.                                Jamie K. Combs,Esq.
        2260 Corporate Cir, Suite 480                          1635 Village Center Circle, Suite 200
16      Henderson, Nevada 89074                                Las Vegas, Nevada 89134
        Attorney for defendants 3711 Lodina Ct                 Attorney for plaintiff Bank of America,
17   Trust, Teal Petals St. Trust, and Saticoy Bay          N.A.
         LLC Series 3711 Lodina Ct Trust
18
19                                                   ORDER

20         Pursuant to the stipulation of the parties, the dates are hereby set as stated above.

21         IT IS SO ORDERED.

22
                                                            _____________________________________
23                                                          UNITED STATES DISTRICT COURT JUDGE

24
25                                                                  November 13, 2018
                                                            DATED: _________________________

26
27
28                                                      2
